Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is entered into as of May 17,
2015 by and among CDW Corporation, a Delaware corporation (the “Company”), and
each of the entities identified on Schedule 1 hereto (each, a “Seller,” and
collectively, the “Sellers”).

Background

A. The Sellers own in aggregate 50,277,151 shares of the Company’s common stock,
par value $0.01 per share (the “Common Shares”), and propose to sell a portion
of the Common Shares owned by the Sellers to the Company on the terms and
conditions set forth in this Agreement;

B. The Company proposes to repurchase from the Sellers up to 3,000,000 Common
Shares in aggregate, with the definitive number of repurchase shares to be
mutually agreed between the Company and the Sellers prior to the commencement of
the Public Offering (the “Repurchase Shares”), at the price and upon the terms
and conditions provided in this Agreement (the “Repurchase”);

C. Promptly after the date hereof, the Sellers, collectively with certain other
shareholders of the Company, intend to commence an underwritten public offering
(the “Public Offering”) of Common Shares held by the Sellers and such other
shareholders (the “Underwritten Shares”);

D. The board of directors of the Company (the “Board”) has authorized a program
pursuant to which the Company may repurchase Common Shares, having an aggregate
value of up to $500.0 million, from time to time in the open market or in
privately negotiated transactions (the “Repurchase Program”); and

F. The Audit Committee of the Board has reviewed and approved the related party
transaction involving the Repurchase and related transactions that may be
required in connection with the Repurchase pursuant to the requirements of the
Company’s Related Party Transaction Review/Approval Procedures.

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

Agreement

1. Repurchase.

(a) At the Closing (as defined below), subject to the satisfaction of the
conditions and to the terms set forth in paragraph 1(b), each Seller, severally
and not jointly, agrees to transfer, assign, sell, convey and deliver a number
of Common Shares equal to such Seller’s pro rata portion of the Repurchase
Shares as set forth opposite such Seller’s name on Schedule 1, to the Company,
and the Company hereby agrees to purchase such Repurchase



--------------------------------------------------------------------------------

Shares from such Seller at the per share price at which the Sellers sell the
Underwritten Shares to the underwriters in the Public Offering (the “Per Share
Purchase Price”); provided that, the number of shares to be sold by each Seller
shall be equitably adjusted to avoid fractional shares.

(b) The obligations of the Company to purchase the Repurchase Shares shall be
subject to the closing of the Public Offering pursuant to an underwriting
agreement by and among the Company, the Sellers and the underwriters named
therein (the “Underwriting Agreement”) no later than six (6) business days from
the date hereof.

(c) The closing of the sale of the Repurchase Shares (the “Closing”) shall take
place upon the same day as the Closing Date (as defined in the definitive
Underwriting Agreement) at the offices of the Company in Vernon Hills, Illinois,
or at such other time and place as may be agreed upon by the Company and the
Sellers. At the Closing, each Seller shall deliver to the Company or as
instructed by the Company duly executed stock powers relating to the Repurchase
Shares sold by such Seller, as applicable, and the Company agrees to deliver to
each Seller a dollar amount equal to the product of the Per Share Purchase Price
and the number of Repurchase Shares sold by such Seller by wire transfer of
immediately available funds.

2. Company Representations. In connection with the transactions contemplated
hereby, the Company represents and warrants to the Sellers that:

(a) The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(c) The compliance by the Company with this Agreement and the consummation of
the transactions herein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) violate any provision of the certificate of incorporation, by-laws
or other organizational documents, as applicable, of the Company or its
subsidiaries or (iii) violate any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties; except, in the case of
clauses (i) and (iii), as would not impair in any material respect the
consummation of the Company’s obligations hereunder; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the execution, delivery and
performance by the Company of its obligations under this Agreement, including
the consummation by the Company of the transactions contemplated by this

 

2



--------------------------------------------------------------------------------

Agreement, except where the failure to obtain or make any such consent,
approval, authorization, order, registration or qualification would not impair
in any material respect the consummation of the Company’s obligations hereunder.

3. Representations of the Sellers. In connection with the transactions
contemplated hereby, each of the Sellers severally and not jointly represents
and warrants to the Company that:

(a) Such Seller is duly organized and validly existing under the laws of its
state of organization.

(b) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement and for the sale and
delivery of the Repurchase Shares to be sold by such Seller hereunder have been
obtained; and such Seller has full right, power and authority to enter into this
Agreement and to sell, assign, transfer and deliver the Repurchase Shares to be
sold by such Seller hereunder, except for such consents, approvals,
authorizations and orders as would not impair in any material respect the
consummation of such Seller’s obligations hereunder.

(c) This Agreement has been duly authorized, executed and delivered by such
Seller and constitutes a valid and binding agreement of such Seller, enforceable
in accordance with its terms, except to the extent that enforcement thereof may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(d) The sale of the Repurchase Shares to be sold by such Seller hereunder and
the compliance by such Seller with all of the provisions of this Agreement and
the consummation of the transactions contemplated herein (i) will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any statute, indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Seller is a party
or by which such Seller is bound or to which any of the property or assets of
such Seller is subject, (ii) nor will such action result in any violation of the
provisions of (x) any organizational or similar documents pursuant to which such
Seller was formed or (y) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over such Seller or the
property of such Seller; except in the case of clause (i) or clause (ii)(y), for
such conflicts, breaches, violations or defaults as would not impair in any
material respect the consummation of such Seller’s obligations hereunder.

(e) As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, such Seller holds good and
valid title to the Repurchase Shares or a securities entitlement in respect
thereof, and holds, and will hold, such Repurchase Shares free and clear of all
liens, encumbrances, equities or claims; and, upon delivery and transfer of such
Repurchase Shares (including by crediting to a securities account of the
Company) and payment therefor pursuant hereto, assuming that the Company has no
notice of any adverse claims within the meaning of Section 8-105 of the Delaware
Uniform Commercial Code as in effect in the State of Delaware from time to time
(the “UCC”), the Company will acquire good and valid title to the Repurchase
Shares, free and clear of all liens, encumbrances, equities or claims, as well
as a valid security entitlement (within the meaning of

 

3



--------------------------------------------------------------------------------

Section 8-102(a)(17) of the UCC) to such Repurchase Shares purchased by the
Company, and no action (whether framed in conversion, replevin, constructive
trust, equitable lien or other theory) based on an adverse claim (within the
meaning of Section 8-105 of the UCC) to such security entitlement may be
asserted against the Company.

(f) Such Seller (either alone or together with its advisors) has such knowledge
and experience in financial and business matters and in making investment
decisions of this type that it is capable of evaluating the merits and risks of
making its investment decision regarding the Repurchase and of making an
informed investment decision. Such Seller and its advisors have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the terms and conditions of the
Repurchase and the Repurchase Shares and has had full access to such other
information concerning the Shares and the Company as it has requested. Such
Seller has received all information that it believes is necessary or appropriate
in connection with the Repurchase. Such Seller is an informed and sophisticated
party, is not relying on the Company with respect to financial, tax or
accounting advice, and has engaged, to the extent such Seller deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. Such Seller acknowledges that such Seller has not received
or relied upon any express or implied representations or warranties of any
nature made by or on behalf of the Company, whether or not any such
representations, warranties or statements were made in writing or orally, except
as expressly set forth for the benefit of such Seller in this Agreement.

4. Termination. This Agreement may be terminated at any time by the mutual
written consent of each of the parties hereto. Furthermore, unless such date is
extended by the mutual written consent of each of the parties hereto, this
Agreement shall automatically terminate and be of no further force and effect in
the event that (a) the commencement of the Public Offering has not been publicly
announced within three (3) business days after the date hereof or (b) the
conditions in paragraph 1(b) of this Agreement have not been satisfied within
six (6) business days after the date hereof.

5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient, or sent via electronic mail to the recipient (with confirmation
of receipt). Such notices, demands and other communications will be sent to the
address indicated below:

To the Sellers:

At the address listed for each Seller on Schedule 1 hereto.

To the Company:

CDW Corporation

200 North Milwaukee Avenue

Vernon Hills, Illinois 60061

Attention: Christine A. Leahy

Facsimile No.: (847) 968-0303

Email: cleahy@cdw.com

 

4



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

6. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement and any other agreements ancillary
thereto and executed and delivered on the date hereof embody the complete
agreement and understanding between the parties and supersede and preempt any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(e) Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Sellers and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

(f) No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns.

(g) Governing Law; Jurisdiction. The Agreement and all disputes arising out of
or related to this agreement (whether in contract, tort or otherwise) will be
governed by and construed in accordance with the laws of the State of Delaware.
EACH OF THE PARTIES TO

 

5



--------------------------------------------------------------------------------

THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. Each of the
parties (i) irrevocably submits to the personal jurisdiction of any state or
federal court sitting in Wilmington, Delaware, as well as to the jurisdiction of
all courts to which an appeal may be taken from such courts, in any suit, action
or proceeding relating to or arising out of, under or in connection with this
Agreement, (ii) agrees that all claims in respect of such suit, action or
proceeding, whether arising under contract, tort or otherwise, shall be brought,
heard and determined exclusively in the Delaware Court of Chancery (provided
that, in the event that subject matter jurisdiction is unavailable in that
court, then all such claims shall be brought, heard and determined exclusively
in any other state or federal court sitting in Wilmington, Delaware),
(iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, and
(iv) agrees not to bring any action or proceeding relating to or arising out of,
under or in connection with this Agreement or the Company’s business or affairs
in any other court, tribunal, forum or proceeding. Each of the parties waives
any defense of inconvenient forum to the maintenance of any action or proceeding
brought in accordance with this paragraph. Each of the parties agrees that
service of any process, summons, notice or document by U.S. registered mail to
its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

(h) Mutuality of Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

(i) Remedies. The parties hereto agree and acknowledge that money damages will
not be an adequate remedy for any breach of the provisions of this Agreement,
that any breach of the provisions of this Agreement shall cause the other
parties irreparable harm, and that any party may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance or other injunctive relief in order to
enforce, or prevent any violations of, the provisions of this Agreement.

(j) Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Sellers and the
Company. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement, nor shall
any waiver constitute a continuing waiver. Moreover, no failure by any party to
insist upon strict performance of any of the provisions of this Agreement or to
exercise any right or remedy arising out of a breach thereof shall constitute a
waiver of any other provisions or any other breaches of this Agreement.

(k) Further Assurances. Each of the Company and the Sellers shall execute and
deliver such additional documents and instruments and shall take such further
action as may be necessary or appropriate to effectuate fully the provisions of
this Agreement.

(l) Expenses. Each of the Company and the Sellers shall bear their own expenses
in connection with the drafting, negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby (except
that expenses relating to the Public Offering shall be paid as set forth in that
certain Registration Rights Agreement, dated as of October 12, 2007, by and
among VH Holdings, Inc., CDW Holdings LLC, Madison Dearborn Capital Partners
V-A, L.P., Madison Dearborn Capital Partners V-C, L.P., Madison Dearborn
Partners V Executive-A, L.P., Providence Equity Partners VI L.P., Providence
Equity Partners VI-A L.P., and the other securityholders party thereto).

 

6



--------------------------------------------------------------------------------

[Signatures appear on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Share Repurchase
Agreement as of the date first written above.

 

Company: CDW CORPORATION By:

/s/ Ann E. Ziegler

Name: Ann E. Ziegler Its: Senior Vice President & Chief Financial Officer

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Sellers: MADISON DEARBORN CAPITAL PARTNERS V-A, L.P. By: Madison Dearborn
Partners V-A&C, L.P. Its: General Partner By: Madison Dearborn Partners, LLC
Its: General Partner By:

/s/ Robin P. Selati

Name: Robin P. Selati Its: Managing Director MADISON DEARBORN CAPITAL PARTNERS
V-C, L.P. By: Madison Dearborn Partners V-A&C, L.P. Its: General Partner By:
Madison Dearborn Partners, LLC Its: General Partner By:

/s/ Robin P. Selati

Name: Robin P. Selati Its: Managing Director MADISON DEARBORN CAPITAL PARTNERS V
EXECUTIVE-A, L.P. By: Madison Dearborn Partners V-A&C, L.P. Its: General Partner
By: Madison Dearborn Partners, LLC Its: General Partner By:

/s/ Robin P. Selati

Name: Robin P. Selati Its: Managing Director

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

MDCP CO-INVESTORS (CDW), L.P. By: Madison Dearborn Partners V-A&C, L.P. Its:
General Partner By: Madison Dearborn Partners, LLC Its: General Partner By:

/s/ Robin P. Selati

Name: Robin P. Selati Its: Managing Director

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

PROVIDENCE EQUITY PARTNERS VI L.P. By: Providence Equity GP VI L.P. Its: General
Partner By: Providence Equity Partners VI LLC Its: General Partner By:

/s/ Michael Dominguez

Name: Michael Dominguez Its: Authorized Signatory PROVIDENCE EQUITY PARTNERS
VI-A L.P. By: Providence Equity GP VI L.P. Its: General Partner By: Providence
Equity Partners VI LLC Its: General Partner By:

/s/ Michael Dominguez

Name: Michael Dominguez Its: Authorized Signatory PEP CO-INVESTORS (CDW) L.P.
By: Providence Equity GP VI L.P. Its: General Partner By: Providence Equity
Partners VI LLC Its: General Partner By:

/s/ Michael Dominguez

Name: Michael Dominguez Its: Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Seller

  

Address

   Pro Rata Portion  

Madison Dearborn Capital Partners V-A, L.P.

  

c/o Madison Dearborn Partners, LLC

Three First National Plaza

70 West Madison Street

Suite 4600

Chicago, Illinois 60602

     34.645 % 

Madison Dearborn Capital Partners V-C, L.P.

  

c/o Madison Dearborn Partners, LLC

Three First National Plaza

70 West Madison Street

Suite 4600

Chicago, Illinois 60602

     9.191 % 

Madison Dearborn Capital Partners V Executive-A, L.P.

  

c/o Madison Dearborn Partners, LLC

Three First National Plaza

70 West Madison Street

Suite 4600

Chicago, Illinois 60602

     0.348 % 

MDCP Co-Investors (CDW), L.P.

  

c/o Madison Dearborn Partners, LLC

Three First National Plaza

70 West Madison Street

Suite 4600

Chicago, Illinois 60602

     8.890 % 

Providence Equity Partners VI L.P.

  

c/o Providence Equity Partners L.L.C.

50 Kennedy Plaza

18th Floor

Providence, Rhode Island 02903

     29.732 % 

Providence Equity Partners VI-A L.P.

  

c/o Providence Equity Partners L.L.C.

50 Kennedy Plaza

18th Floor

Providence, Rhode Island 02903

     10.228 % 

PEP Co-Investors (CDW) L.P.

  

c/o Providence Equity Partners L.L.C.

50 Kennedy Plaza

18th Floor

Providence, Rhode Island 02903

     6.966 % 